Citation Nr: 9914469	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and VA physician


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1951 to 
August 1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
by the RO that denied a claim of entitlement to service 
connection for PTSD.  In September 1997, the Board found that 
new and material evidence had been submitted to reopen a 
previously denied claim of service connection for PTSD, and 
remanded it for further development.


FINDINGS OF FACT

1.  The veteran did not participate in combat.

2.  The veteran's alleged in-service stressors have not been 
corroborated; consequently, the veteran's diagnosis of PTSD 
is not attributable to his period of military service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records, including entrance and 
separation examination reports, are negative for any 
complaints of, treatment for, or a diagnosis of a psychiatric 
disorder.

A VA progress note, dated in March 1974, shows that the 
veteran displayed anxiety and depression, some of which was 
centered on a back problem.  His emotional dysfunction was 
also noted to stem from his recent loss of his father and 
brother, and stress from his immediate family.  His prognosis 
was guarded.

At a May 1974 VA examination, the veteran complained of his 
"nerves."  Mental examination revealed that he had 
hysterical psychophysical complaints of low back pain.  It 
was noted that his inability to hold a job or to think in an 
organized fashion suggested that beneath character problems, 
passive dependencies, and depression was schizophrenia.  
Simple schizophrenia was diagnosed.

A VA Medical Center (VAMC) admission notice, dated in 
February 1989, shows that the veteran had been admitted for 
an anxiety disorder.

In a statement, dated in May 1993, the veteran noted that, 
while in service, he was involved in and witnessed a 
horrendous event.  He stated that one night, at 11:15 p.m., 
he was aboard the U.S.S. Isherwood, when the U.S.S. Hobson 
was hit and snapped in half.  He reported that he was on 
watch when he heard the noise.  He noted that he was then 
ordered to get into a lifeboat.  He recalled hearing young 
men scream as they tried to survive.  According to the 
veteran, he and his shipmates picked up as many survivors as 
they could, but that two thirds of the crew was lost.  He 
stated that he could "never forget the screams and cries of 
the crew as they were caught in a sinking ship and drownding 
[sic] in the Atlantic."  He noted that, in 1973, he had a 
complete breakdown and had to be hospitalized, after which he 
became disabled.

A VA discharge summary, dated in May 1993, shows that the 
veteran had been admitted to the psychiatric emergency room 
for complaints of increased depressive symptoms and suicidal 
ideation following alcohol abuse and ongoing family 
stressors.  It was noted that his son was in the late stages 
of acquired immune deficiency syndrome (AIDS).  Upon 
discharge, the veteran was psychiatrically stable with no 
suicidal or homicidal ideation, or auditory hallucinations.  
The final diagnoses included major depression with psychotic 
features, episodic alcohol abuse, and borderline personality 
disorder.  

At a September 1993 VA examination, the examiner noted that 
the veteran's West Haven VAMC records and the claims folder, 
but no military records, were reviewed.  Initially, the 
examiner opined that it was impossible to make any 
determination in the absence of military records as to 
whether the veteran had PTSD superimposed on his myriad of 
other problems.  The examiner noted that the veteran had 
recounted the traumatizing event in service in almost the 
exact same form as his handwritten letter in the claims file.

During the examination, it was noted that the veteran stated 
that, in 1952, he was a 3rd class seaman on the 
U.S.S. Isherwood, a destroyer class vessel.  While in some 
sort of convoy or formation in the Atlantic with the 
U.S.S. Hobson, either in front of or behind them, the 
U.S.S. Wasp was nearby.  He stated that at 11:15 p.m., he was 
on watch, did not see a thing, but heard boat horns going off 
all around him.  He noted that he was ordered into a boat to 
pick up survivors.  He stated that his boat went towards the 
sounds of screams, and that "he pulled several young kids 
from the water and threw them in the boat."  The examiner 
noted that the veteran had made a parallel between the 
sailors in the water that he could not rescue and his late 
31year old son, who had died of AIDS that spring, by saying 
that he couldn't save his son from drowning.  The examiner 
opined that, given the veteran's history of a major 
depressive disorder episode or disorder with psychotic 
features, it was virtually impossible to say whether he had a 
bona fide PTSD superimposed upon a major depressive disorder, 
or whether his military experiences served, retroactively, as 
a focus for his depression from his son's death.  The 
examiner noted that it was not known whether the veteran was 
involved in the mid-Atlantic episode, and that this fact 
weighed heavily on the question of a bona fide diagnosis of 
PTSD.  The examiner noted that it was certainly possible that 
the veteran could have two diagnoses.  The examiner opined 
that it was not clear whether the present picture was a 
manifestation of a psychosis or manifestation of his 
borderline personality organization, investing retroactively 
in a previous experience (son's death).  The examiner further 
opined that, in the absence of military medical records, a 
definite diagnosis as to the presence or absence of PSTD 
could not be made.

VA progress notes show that the veteran was hospitalized, 
from September to October 1993, for PTSD and a panic 
disorder. 

A VA discharge summary shows that, from October to 
November 1993, the veteran was hospitalized for complaints of 
panic attacks and nightmares.  He reported that while on 
patrol in the Atlantic, a sister ship was struck and sunk by 
the U.S.S. Wasp, and that he was involved in saving many men.  
However, he noted that, because he was not able to save many 
of the young sailors, he now had PTSD.  The final diagnoses 
included agoraphobia, alcohol and prescription drug abuse, 
depression, panic attacks, and PTSD.

Service personnel records were received in December 1993.  
These records show that the veteran was assigned to the 
U.S.S. Isherwood from October 1951 to August 1952.  It was 
noted that the veteran had been congratulated for his 
outstanding contribution to a highly successful operation in 
preventing the town of Montego Bay, Jamaica from being 
ravaged by fire on March 15, 1952.

Correspondence from a VA physician (VA treating physician), 
dated in April 1994, indicates that the veteran was treated 
in the anxiety outpatient clinic.  The VA treating physician 
stated that the veteran had a history of aggressive behaviors 
within the previous two years.  It was noted that the veteran 
was currently an inpatient.

In an April 1994 addendum to the September 1993 examination 
report, a VA examiner opined that the contents of the 
veteran's experience of being involved in a rescue operation 
while aboard ship did qualify as a stressor.  The examiner 
noted that, since the original examination, he had had the 
opportunity of reviewing the veteran's military medical 
records, which consisted of a record of immunizations, 
entrance history, and physical examination.  He noted that 
there was some additional documentation that the veteran was 
AWOL for an extended period.  The examiner opined that it was 
his experience as a former military physician that, when a 
serviceman is discharged for unsuitability, a psychiatric 
evaluation is conducted prior to such discharge.  He noted 
that there was no record of such examination.  Therefore, the 
examiner felt that there was additional information available 
elsewhere that was critical in determining whether the 
veteran suffered from PTSD.  Consequently, the examiner noted 
that a diagnosis of PTSD could not be ruled out.  

In a letter, dated in June 1994, a VA physician indicated 
that the veteran had been on the evaluation and brief PTSD 
treatment unit since May 1994.  The physician noted that the 
veteran had suffered from severe, chronic PSTD since his 
Korean War experience.  His symptoms included flashbacks, 
hyper-arousal symptoms, intrusive memories, and recurring and 
distressing nightmares.

In a letter, dated in June 1994, a VA treating physician 
indicated that the veteran had been under his care, since 
July 1993, in the PTSD/Anxiety clinic.  The veteran had been 
showing clear symptoms of PTSD.  It was noted that the 
veteran had stated that he had been involved in rescue 
operations for a sinking ship, and had complained 
consistently that he was troubled by repeated nightmares 
relating to that incident.  

In a July 1994 letter, a VA treating physician attempted to 
provide more information regarding the circumstances of the 
veteran's service aboard the U.S.S. Isherwood.  The physician 
noted that the veteran remembered that he had witnessed the 
collision between the U.S.S. Hobson, a destroyer, and 
U.S.S. Wasp, an aircraft carrier, both of which were close to 
the U.S.S. Isherwood.  The veteran had reported that the 
U.S.S. Wasp hit the U.S.S. Hobson, which sank in 10 minutes.  
The veteran had been "involved in the rescue operations" 
that followed, and he had stated that he had "managed to 
save about 10 men."  The physician opined that the veteran's 
description of this event, and the following symptom 
formations were, in his opinion, consistent with PTSD.

In July 1995, a log book of the U.S.S. Isherwood, for the 
period from April 1 to April 30, 1952 was associated with the 
claims file.

In a statement, dated in January 1996, the veteran 
acknowledged receipt of the U.S.S. Isherwood's April 1952 log 
book and indicated that he had read it carefully.  He stated 
that he was aware that his ship did not stop steaming, but 
advised the RO that ships seldom stop steaming unless they 
are in dry dock.  He stated that his ship slowed and kept 
circling around slowly looking for survivors from the 
U.S.S. Hobson.  He also noted that the fleet was in and out 
of different formations and doing maneuvers.  He stated that 
he had been on watch when he heard a loud noise that sounded 
like an explosion.  He stated that he looked through 
binoculars and "saw the U.S.S. Hobson sink."  He did not 
understand or know why the accident was not recorded in the 
logs because it certainly should have been, but regardless, 
"it happened and I witnessed it."

At a personal hearing at the RO in April 1996, the veteran 
testified that he was on the U.S.S. Isherwood on April 26, 
1952.  He stated that, when he was "coming" on watch with 
his binoculars, he had heard a loud noise.  He then saw a 
whole bunch of lights and saw a ship cracked in half.  He 
stated that the aircraft carrier had hit the other ship right 
in the middle.  Then he heard all the horns blasting and saw 
men jumping off the sides of the ship.  He stated that his 
ship was about 300 or 400 yards away.  He stated that he saw 
the ship, within about seven minutes, disappear into the 
water in front of his eyes.  He stated that he then saw boats 
picking up some sailors.  The veteran's wife testified that 
they were married in 1953, and shortly afterwards, the 
veteran had a nightmare about the sinking.  She testified 
that since that time he had had flashbacks and nightmares.  A 
VA physician testified that he had known the veteran for 
three years.  The physician stated that the veteran had been 
given a firm diagnosis of PTSD. 

In a statement, dated in June 1996, the veteran stated that 
the RO indicated his ship was 45 miles away at the time of 
the collision.  He stated that on April 28, 1952, this would 
have been correct; however, on April 26, 1952, his ship had 
occupied slot #1 in the formation so that he was there at the 
time and witnessed the collision.

In a statement, dated in June 1996, the veteran's 
representative indicated that there was no doubt that all 
three ships, the U.S.S. Isherwood, the U.S.S. Hobson, and 
U.S.S. Wasp, were part of the group and involved in maneuvers 
at sea.  He reiterated the veteran's contentions that the 
U.S.S. Isherwood was at the scene and that his stressor was 
the involvement of seeing the aftermath of the collision and 
the rescue at sea of the survivors of the collision.  The 
veteran's representative stated that the veteran's 
description was vivid and could only have resulted from being 
an eyewitness.  The representative also argued that, based on 
the testimony of a VA physician, there was no reason not to 
believe the veteran.  

In a letter to the President of the United States, dated in 
July 1996, the veteran stated that he "witnessed" an 
accident in which the U.S.S. Wasp collided with the 
U.S.S. Hobson, sinking the latter in approximately seven and 
a half minutes.  He stated that he had suffered, all these 
years, from nightmares and flashbacks of this horrible 
accident.  He also stated that, in March 1952, he was in 
Jamaica when he took part in rescuing men from a fire.  Due 
to his PTSD, he noted that somehow he had "confused that 
rescue and associated it with the accident in April 1952."  
He stated that his doctor had informed him that this was very 
common with PTSD.  

In a statement, dated in February 1997, the veteran stated 
that he was aboard the U.S.S. Isherwood in 1952, when he was 
"coming on" to watch at about 11:15 p.m., he "saw" the 
U.S.S. Wasp hit the U.S.S. Hobson, which sank in less than 10 
minutes.  He watched through binoculars as the ship sank and 
he saw young sailors jump overboard.  He stated that he can 
still hear the cries of these men to this day.  He also 
stated that he took part in a rescue operation where there 
was a fire aboard a ship the previous month in Montego Bay.

In an informal hearing presentation, dated in August 1997, 
the veteran's representative noted that the veteran had 
indicated that he was going on watch with his binoculars, 
when he saw the U.S.S. Hobson sink, and heard cries of people 
screaming for help.

In October 1997, the veteran submitted copies of articles 
from the New York Times, dated in April 1952, regarding the 
sinking of the U.S.S. Hobson.  The news reports identified 
the U.S.S. Rodman, U.S.S. Stribling, U.S.S. O'Hare, and the 
U.S.S. Corry as the only ships involved in the search for 
survivors after the collision between the U.S.S. Hobson and 
the U.S.S. Wasp.

In March 1998, the RO referred the veteran's information to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), formerly called the U.S. Army and Joint Services 
Environmental Support Group, for the purpose of verifying the 
occurrence of the alleged in-service stressors.

A response from USASCRUR, in August 1998, notes that the 
April 26, 1952 deck log of the U.S.S. Isherwood documented 
that the U.S.S. Corry, U.S.S. Hobson, U.S.S. Isherwood, 
U.S.S. O'Hare, U.S.S. Rodman, and U.S.S. Stribling were 
streaming in formation with the U.S.S. Worcester.  It also 
verified that the veteran was onboard the U.S.S. Isherwood.  
USASCRUR also included the command histories for the 
U.S.S. Corry, U.S.S. Hobson, U.S.S. O'Hare, U.S.S. Isherwood, 
U.S.S. Stribling, U.S.S. Worcester, and U.S.S. Wasp.  

An April 25, 1952 entry from the log book of the 
U.S.S. Isherwood indicates the following:  "0912 Man 
overboard in the USS HOBSON maneuvering on various courses 
and speeds to search for man.  1000 secured from man 
overboard."  An April 26, 1952 entry indicates that at 
"2136 Turned on runninglights.  2136 Maneuvering to take 
station in formation 41.  2206 On station the guide bearing 
013 [degrees] T distant 6500 yards.  Secured from general 
quarters.  Changed base speed to 16 knots (168 rpm)."  The 
history of the U.S.S. Isherwood shows that it departed 
Newport on April 22, 1952 and arrived off Gibraltar on 
May 3, 1952.  

The history of the U.S.S. Hobson documents that the 
U.S.S. Hobson and U.S.S. Rodman were acting as plane guards 
for the U.S.S. Wasp on the night of April 26, 1952 during 
maneuvers about 700 miles from the Azores.  As the ships were 
turning into the wind so that the U.S.S. Wasp could recover 
aircraft, the U.S.S. Hobson crossed the bow of the 
U.S.S. Wasp from starboard to port, and was struck mid-ship.  
The force of the collision broke the U.S.S. Hobson in two, 
the forward section remained afloat for about four minutes, 
and the stern section sank immediately.  The U.S.S. Wasp 
rescued 39 survivors and the U.S.S. Rodman rescued 22.  The 
incident resulted in 176 men being lost.

The history of the U.S.S. Wasp documents that, on 
April 26, 1952, 52 oil-soaked survivors of the U.S.S. Hobson 
returned to the New York Naval Shipyard aboard the 
U.S.S. Wasp.

The history of the U.S.S. O'Hare indicates that at 2230 hours 
on April 26, 1952, she received a message that a collision 
had taken place 50 miles away between the U.S.S. Hobson and 
U.S.S. Wasp.  The U.S.S. O'Hare was detached to proceed at 
full speed to rescue survivors; and although there were few, 
she performed her mission so creditably that a commendation 
was received.  

The history of U.S.S. Stribling documents that, enroute to 
the Mediterranean, she participated in the search for 
survivors from the U.S.S. Hobson.

In a statement, received in October 1998, the veteran stated 
that, while his ship was not specifically mentioned, all 
ships searched for survivors from the U.S.S. Hobson 
throughout the night.  He stated that, the day before the 
collision, he saw a man go overboard from the U.S.S. Hobson 
and die.  The next night, he stated that as he came on watch, 
he saw the U.S.S. Hobson go down through his binoculars.  The 
noise of the U.S.S. Wasp hitting the U.S.S. Hobson and the 
cries of the men would haunt him for the rest of his life.  
He also stated that, in March 1952, he rescued 11 men from a 
burning ship that was next to his ship at Montego Bay, 
Jamaica, and received a commendation.  He further stated that 
he had confused "some of the details" regarding these 
incidents in service.

In a statement, dated in March 1999, the veteran noted his 
disagreements with the supplemental statement of the case 
issued in February 1999.  He stated that at 2206, the 
U.S.S. Isherwood was approximately 6500 yards away, but when 
the U.S.S. Wasp and the U.S.S. Hobson collided, the 
U.S.S. Isherwood was 300 to 400 yards away.  He stated that 
he was on deck, and 5 or 6 men watched the collision with 
binoculars.  He stated that the U.S.S. O'Hare was nearby and 
that the U.S.S. Hobson was in front of them.  At 2206, he 
stated that the U.S.S. Isherwood was traveling at 16 knots 
towards the U.S.S. Hobson.  He also noted that the deck logs 
show where the U.S.S. Isherwood was located at 2206 hours, 
but did not show where the U.S.S. Isherwood was at 2230 
hours.  He stated that he saw the U.S.S. Hobson sink rapidly.  
He further stated that "he did not say that the 
U.S.S. Isherwood took on survivors," but that he had 
indicated that the U.S.S. Isherwood had been involved in the 
search for survivors.  He noted that none of his accounts are 
contrary to the official Navy records.  With respect to the 
March 1952 fire, he stated that to the best of his 
recollection, he was in the deck area when a fire broke out, 
and an explosion occurred.  He stated that he and other 
sailors pulled approximately 11 people out of the water.  He 
assumed that they were from aboard a ship in the harbor area 
where the U.S.S. Isherwood was docked.  

Analysis

In the veteran's case, he claims that he has PTSD due to his 
involvement in rescue operations for a burning ship in 
March 1952 and a sinking ship in April 1952.  He has 
submitted VA treatment reports and provided letters from his 
treating VA physicians that reflect a diagnosis of PTSD, 
which include references to an alleged in-service stressor 
(See July 1994 letter from VA treating physician and the 
testimony of another VA physician).  Under these 
circumstances, the claim of entitlement to service connection 
for PTSD is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Cohen v. Brown, 10 Vet. App. 128, 136-37 (1997).  

In order to award service connection for PTSD, there must be 
"medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor."  § 3.304(f).  

With regard to the first requirement for a grant of service 
connection for PTSD (the necessity of a clear diagnosis of 
this disability), the Court has held that, at a minimum, a 
clear diagnosis must be an unequivocal one.  Cohen, 
10 Vet. App. at 139.  In July 1994, the veteran's VA treating 
physician noted that he had clearly been diagnosed with PTSD, 
which the examining physician attributed to a military 
experience.  Consequently, the 38 C.F.R. § 3.304(f) 
requirement of an unequivocal diagnosis has been met.  See 
Cohen, 10 Vet. App. at 139-142; 38 C.F.R. § 3.304(f) (1998).

The second requirement necessary for a grant of service 
connection for PTSD is credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  The stressor may be the result of either combat 
or non-combat experience(s).  Where it is determined that the 
veteran was engaged in combat with the enemy and the claimed 
stressor is related to such combat, the veteran's lay 
testimony regarding the claimed stressor is accepted as 
conclusive as to its actual existence absent clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  Where, however, VA determines that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy, but the claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's statement as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1998); West 
v. Brown, 7 Vet. App. 70, 76 (1994).

Based on a review of the record, it is the lack of credible 
supporting evidence regarding the veteran's claimed in-
service stressors that causes the Board to find that the 
preponderance of the evidence is against the veteran's claim.  
In various statements submitted during the course of the 
veteran's appeal, he described two stressful events 
experienced while he was serving aboard the U.S.S. Isherwood.  
In the veteran's case, there is no confirming evidence, 
including decorations, that he served in combat.  
Consequently, the Board finds that he did not engage in 
combat.  38 C.F.R. § 3.304(f) (1998).  

One of the two claimed stressors was a fire-related incident 
when the U.S.S. Isherwood was docked in Montego Bay.  The 
veteran has only recently referred to this experience.  
However, while he suggests that this was a stressful 
experience that may have provoked the onset of PTSD, no 
examiner has supported this assessment.  Rather, assessments 
by psychiatric clinicians of PTSD refer only to the U.S.S. 
Hobson episode as the veteran's in-service stressor.  
Consequently, the Board concludes that there is no medical 
nexus evidence between the Montego Bay incident and a 
diagnosis of PTSD.  Therefore, the remaining question to be 
resolved is whether there is corroboration of the U.S.S. 
Hobson experience.

A response from USASCRUR, in August 1998, verified that the 
collision between the U.S.S. Wasp and U.S.S. Hobson occurred 
on April 26, 1952, causing the U.S.S. Hobson to sink, and 
that the veteran was aboard the U.S.S. Isherwood.  Copies of 
the log book of the U.S.S. Isherwood, on which the veteran 
served, and command histories from the other ships, do not 
show that the U.S.S. Isherwood was involved, in any way, in 
the rescue operations.  The records instead show that the 
U.S.S. Wasp and U.S.S. Rodman picked up survivors, the 
U.S.S. O'Hare received a message to assist in rescue 
operations, and the U.S.S. Stribling participated in the 
search for survivors of the U.S.S. Hobson.  USASCRUR 
documents verify that on April 25, 1952, the day before the 
U.S.S. Hobson sunk, the U.S.S. Isherwood searched for a man 
overboard from the U.S.S. Hobson, between 0912 and 1000 
hours.  However, there is no mention in the record that the 
U.S.S. Isherwood was in any way involved in the search for 
survivors from April 26 to April 27, 1952. 

The veteran has described his involvement in the rescue 
operations for the sinking ship in several statements.  
Initially, in May 1993, the veteran said that, on 
April 26, 1952, while aboard the U.S.S. Isherwood, he was on 
watch when he heard a noise.  He described being ordered into 
lifeboat, from which he and his other shipmates picked up as 
many sailors as they could.  He stated that he could never 
forget the screams and cries of the crew as they were caught 
in a sinking ship and drowning at sea.

In July 1994, the VA treating physician reported that the 
veteran had described witnessing the collision, and had been 
involved in the rescue operations that followed, where he 
managed to save about 10 men.

In January 1996, the veteran indicated that he had read the 
U.S.S. Isherwood April 1952 log book.  He reiterated his 
previous story of being on watch when he heard a loud noise 
that sounded like an explosion.  However, this time he noted 
that he looked through his binoculars and saw the 
U.S.S. Hobson sink.  Moreover, the veteran testified, in 
April 1996, that he was coming on watch with his binoculars 
when he had heard a loud noise.  He also stated that he saw 
boats picking up some sailors.  These statements are contrary 
to the version given in May 1993, where he indicated that he 
was already on watch, and had directly participated in 
picking up survivors.  

In June 1996, the veteran's representative reiterated the 
veteran's contentions that the U.S.S. Isherwood was at the 
scene and that his stressor was the involvement of seeing the 
aftermath of the collision and the rescue at sea of the 
survivors of the collision.  In a letter to the President, 
dated in July 1996, the veteran stated that he "witnessed" 
an accident in which the U.S.S. Wasp collided with the 
U.S.S. Hobson.  He also clarified that, in March 1952, he was 
in Jamaica when there was fire and he took part in rescuing 
men.  Due to his PTSD, he noted that somehow he had 
"confused that rescue and associated it with the accident in 
April 1952."  

In October 1998, the veteran stated that he came on watch and 
saw the U.S.S. Hobson go down through his binoculars.  He 
indicated that the noise of the U.S.S. Wasp hitting the 
U.S.S. Hobson and the cries of the men will haunt him for the 
rest of his life.  He also stated that in March 1952, his 
ship was docked in Montego Bay, Jamaica and the ship next to 
his caught on fire.  He stated that he rescued 11 men and 
received a commendation.  

Finally, in March 1999, the veteran offered yet another 
clarification of his in-service stressor.  He reiterated his 
story of seeing the U.S.S. Hobson sink rapidly in April 1952.  
This time, however, he stated that he had not said that the 
U.S.S. Isherwood took on survivors, but that the 
U.S.S. Isherwood had been involved in the search for 
survivors.  The Board notes that the veteran's final 
statement contradicts his previous version.  He now claims 
that his ship was somehow involved in the rescue operations, 
but that he had not personally participated in rescuing 
sailors.  He also added a new twist to his story by implying 
that he had somehow confused the rescue operations in 
March 1952 with the rescue operations for the sinking ship in 
April 1952.

While some inconsistency is to be expected even in truthful 
accounts repeated over the course of several years as a 
result of naturally expected difficulties with memory of 
details, the veteran's account of stressful experiences seems 
to change with time to the point of being unbelievable when 
compared with earlier statements.  It is particularly 
noteworthy that at first the veteran was quite certain that 
he actively participated in the April 1952 rescue operation 
by getting into a lifeboat and physically pulling men out of 
the sea.  Later, after learning that logbooks had been 
obtained, and apparently after reviewing accounts of the 
ships that were in fact involved in the search for survivors, 
he indicated that he had confused the incident of saving men 
in Montego Bay with saving men from the U.S.S. Hobson.  He 
further alters his story by claiming that he never said that 
the U.S.S. Isherwood "took on survivors," which the Board 
notes was his original contention.  Moreover, the Board finds 
it significant that it was his original version of events 
that led examiners to diagnose PTSD, not the more recent 
modified version of events.

The conclusion to be drawn from inconsistencies in the 
veteran's story, the lack of corroboration of any of his 
claimed experiences, and the absence of military records to 
support a claim of combat experience, is that there is a 
definite lack of credible supporting evidence of a claimed 
in-service stressor.  The Court has held that the Board is 
not required to grant service connection for PSTD solely on 
the basis that a physician or other health professional has 
accepted as credible an appellant's description of his 
experiences and diagnosed the appellant with PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  Medical statements 
accepting a veteran's report as credible and relating PTSD to 
events experienced in service do not constitute the requisite 
supporting evidence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).  Therefore, the various 
diagnoses of PTSD may not serve as evidence to establish that 
the alleged experience actually occurred.  

Given the lack of credible supporting evidence as required by 
38 C.F.R. § 3.304(f), the Board finds that the greater weight 
of the evidence is against the veteran's claim of service 
connection.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

Service connection for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

